



Exhibit 10.3
CUSTODY AGREEMENT
between Fund and Wells Fargo Bank, National Association
effective December 11, 2019


CUSTODIAL AGREEMENT


THIS CUSTODIAL AGREEMENT (this “Agreement”) dated as of December 11, 2019, is
entered into between VENTURE LENDING & LEASING VIII, INC. (the “Owner”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as custodian (in such capacity, the
“Custodian”).


W I T N E S S E T H:


WHEREAS, the Owner has acquired or will acquire, from time to time, certain
loans and other financings (the “Owner’s Assets”);


WHEREAS, the Owner desires to deposit the proceeds from the Assets and other
book-entry or certificated securities (the “Custodial Assets”) and certain
certificates, assignment agreements and other documents related to the Assets
(the “Documents” and together with the Custodial Assets, the “Assets”) with the
Custodian to hold on the Owner’s behalf and to direct the Custodian with respect
to the transfer and release thereof;


NOW, THEREFORE, the parties hereto agree as follows:


1.(a) The Owner hereby appoints the Custodian as custodian of the Assets
pursuant to the terms of this Agreement and the Custodian accepts such
appointment. The Custodian hereby agrees to accept the Assets delivered to the
Custodian by the Owner pursuant to the terms hereof, and agrees to hold, release
and transfer the same in accordance with the provisions of this Agreement. There
shall be, and hereby is, established by the Owner with the Custodian a
non-interest bearing securities account which will be designated the “VENTURE
LENDING & LEASING VIII, INC.- Custodial Account” (referred to herein as the
“Custody Account”) and into which the Custodial Assets shall be held and which
shall be governed by and subject to this Agreement. In addition, on and after
the date hereof, the Custodian may establish any number of subaccounts to the
Custody Account deemed necessary or appropriate by the Custodian and Owner in
administering the Custody Account (each such subaccount, a “Subaccount” and
collectively with the Custody Account, the “Account”). All Assets to be
delivered in physical form to the Custodian shall be delivered to the address
set forth in Section 12 hereof and all Assets to be delivered in book-entry form
to the Custodian shall be delivered in accordance with delivery instructions
separately provided by the Custodian. The Custodian shall not be responsible for
any other assets of the Owner held or received by the Owner or others or any
assets not delivered to Custodian as set forth herein and accepted by the
Custodian as hereinafter provided. The Custodian shall have no obligation to
accept or hold any security or other asset pursuant to the terms of this
Agreement to the extent it reasonably determines that such security or asset
does not fall within the definition of “Asset” or holding such security or asset
would violate any law, rule, regulation or internal policy applicable to the
Custodian. For the avoidance of doubt, other than delivery of the physical
certificate in the possession of the Custodian to the Owner, the Custodian shall
have no obligations in connection with the transfer or re-registration of any
physical certificates representing Assets in connection with any transfer
thereof and the Owner shall be responsible for all aspects of transferring
re-registering such Assets. Assets or proceeds thereof shall be withdrawn from
and credited to the Account only upon Proper Instructions pursuant to Section 4
hereof.


(a)On or prior to the date of delivery of any Document to the Custodian, the
Owner shall deliver to the Custodian a checklist (the “Document Checklist”)
which shall list each of the Documents being delivered to the Custodian, and
whether each Document is an original or a copy. Within five (5) business days of
its receipt of any Documents and the Document Checklist, the Custodian shall
review the Documents delivered to it and confirm in writing that all Documents
required to be delivered pursuant to the Document Checklist have been delivered
and are in the possession of the Custodian. In the event any of the Documents
identified on the Document Checklist are not delivered to the Custodian, the
Custodian shall include as an attachment to such written confirmation an
exception list identifying those Documents that have not been delivered to the
Custodian. In order to facilitate the foregoing review by the Custodian, in
connection with each delivery of Documents hereunder to the Custodian, the Owner
shall provide to the Custodian an electronic file (in EXCEL or a comparable
format acceptable to the Custodian) of the related Document Checklist that
contains a list of all required Documents. For the avoidance of doubt, other
than the foregoing, the Custodian shall not have any responsibility for
reviewing any Documents. All Documents that are originals shall be kept in fire
resistant vaults, rooms or cabinets. All Documents that are originals shall be
placed together with an appropriate identifying label disclosing the security
interest of the Secured Party and maintained in such a manner so as to permit
retrieval and access. All Documents that are originals shall be clearly
segregated from any other documents or instruments maintained by the Custodian.
All Documents that are delivered to the Custodian in electronic format shall be
saved and maintained in a manner so as to permit retrieval and access. Upon the
Secured Party’s request with five business days’ prior written notice to the
Custodian, the Documents shall be subject to the Secured Party’s inspection
during normal business hours and at the expense of the Owner.


(b)For the avoidance of doubt, the Account (including income, if any, earned on
the investments of funds in such account) will be owned by the Owner, for
federal income tax purposes. Such Owner is required to provide to the Custodian
(i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the Closing Date,
and (ii) any additional IRS forms (or updated versions of any previously
submitted IRS forms) or other documentation at such time or times required by
applicable law or upon the reasonable request of the Custodian as may be
necessary (i) to reduce or eliminate the imposition of U.S. withholding taxes
and (ii) to permit Custodian to fulfill its tax reporting obligations





--------------------------------------------------------------------------------





under applicable law with respect to the Account or any amounts paid to Owner.
If any IRS form or other documentation previously delivered becomes obsolete or
inaccurate in any respect, Owner shall timely provide to the Custodian
accurately updated and complete versions of such IRS forms or other
documentation. Wells Fargo Bank, National Association, both in its individual
capacity and in its capacity as Custodian, shall have no liability to Owner or
any other person in connection with any tax withholding amounts paid or withheld
from the Account pursuant to applicable law arising from Owner’s failure to
timely provide an accurate, correct and complete IRS Form W-9, an appropriate
IRS Form W-8 or such other documentation contemplated under this paragraph. For
the avoidance of doubt, no funds shall be invested with respect to such Account
absent the Custodian having first received (i) the requisite Proper
Instructions, and (ii) the IRS forms and other documentation required by this
paragraph.


(c) In the event the Custodian receives instructions from the Owner to effect a
securities transaction as contemplated in 12 CFR 12.1, the Owner acknowledges
that upon its written request and at no additional cost, it has the right to
receive the notification from the Custodian after the completion of such
transaction as contemplated in 12 CFR 12.4(a) or (b). The Owner agrees that,
absent specific request, such notifications shall not be provided by the
Custodian hereunder, and in lieu of such notifications, the Custodian shall make
available periodic account statements in the manner required by this Agreement.


2.The Custodian shall not invest immediately available funds held hereunder in
the absence of Proper Instructions and shall not be liable for not investing or
reinvesting funds in accordance with this Agreement in the absence Proper
Instructions. In connection with investments of available cash pursuant to
Proper Instructions, the Custodian may without liability use a broker-dealer of
its own selection, including a broker-dealer owned by or affiliated with the
Custodian or any of its affiliates. The Custodian is not responsible for the
assets of the Owner which have been placed in accounts with brokers, prime
brokers, counterparties, futures commission merchants and other intermediaries.
The Custodian or any of its affiliates may receive reasonable compensation with
respect to any such investment. It is expressly agreed and understood by the
parties hereto that the Custodian shall not in any way whatsoever be liable for
losses on any investments, including, but not limited to, losses from market
risks due to premature liquidation or resulting from other actions taken
pursuant to this Agreement.


3.The Owner shall instruct the Custodian in writing with regard to (a) the
exercise of any rights or remedies with respect to the Assets, including,
without limitation, waivers and voting rights, and (b) taking any other action
in connection with the Assets, including, without limitation, any purchase,
sale, conversion, redemption, exchange, retention or other transaction relating
to the Assets. In the absence of any instructions provided to the Custodian by
the Owner, the Custodian shall have no obligation to take any action with
respect to the Assets. Notwithstanding anything herein to the contrary, under no
circumstances shall the Custodian be obligated to bring legal action or
institute proceedings against any person on behalf of the Owner.


4.The Custodian shall hold the Assets in safekeeping and shall release and
transfer same only in accordance with Proper Instructions. “Proper Instructions”
shall mean written instructions or cabled, telexed, facsimile or electronically
transmitted instructions in respect of any of the matters referred to in this
Agreement purported to be signed (except in the case of electronically
transmitted instructions) by one or more persons duly authorized to sign on
behalf of the Owner as set forth in the Authorized Signers List on Exhibit A
hereto (each such person (an “Authorized Signer”) and, in the case of
electronically transmitted instructions, in accordance with such authentication
procedures as may be agreed by the Custodian and the Owner from time to time,
and in the case of any instructions to credit an Asset to the Accounts or to
release any Asset from the Accounts, in accordance with the terms hereof. Any
electronically delivered instructions, including by email or facsimile, received
from or on behalf of any Authorized Signer, or any email or facsimile received
from another individual on behalf of the Owner in which any Authorized Signers
are also identified as copied, shall constitute Proper Instructions.


Notwithstanding anything herein to the contrary, upon receipt of any cash
distributions attributable to the Assets, until such time as the Custodian
otherwise receives a Proper Instruction to the contrary, the Custodian is hereby
instructed (such instruction a Proper Instruction hereunder) to remit such
amounts pursuant to the following wire instructions:


[Bank Name] [ABA #]
[Account Name] [Account #]


In addition, Proper Instructions may include instructions and directions given
by electronic transmission administered by the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT Messaging”), as well as certain other
electronically transmitted instructions, such as FTP or other online portal. The
Owner understands that the Custodian cannot determine the identity of the actual
sender of Proper Instructions sent by SWIFT Messaging and such other methods of
electronically transmitted instructions, and agrees that the Custodian may
conclusively presume that such directions have been sent by an Authorized
Signer. The Owner shall assure that only Authorized Signers shall transmit
Proper Instructions from the Owner to the Custodian and shall safeguard the use
and confidentiality of applicable user and authorization codes, passwords,
and/or authentication keys upon receipt by the Owner. The Custodian shall not be
liable for any losses, costs, or expenses arising directly or indirectly from
the Custodian’s reliance upon and compliance with such instructions or
directions given by SWIFT Messaging or any other electronically transmitted
instructions for which the identity of the actual sender cannot be identified,
including but not limited to any overdrafts. The Owner shall assume all risks
arising out of the use of SWIFT Messaging and any other electronic transmission
methods to submit instructions and directions to the Custodian, including
without limitation the risk of the Custodian acting on unauthorized instructions
and the risk of interception and misuse by third parties, shall fully inform
itself of the protections and risks associated with transmitting instructions
and directions to the Custodian by SWIFT Messaging and other electronic
transmission methods. The Owner acknowledges that there may be more secure
methods of transmitting instructions and directions than SWIFT Messaging and
other electronic messaging.







--------------------------------------------------------------------------------







5.The Custodian shall be obligated only for the performance of such duties as
are specifically set forth in this Agreement and the Custodian shall satisfy
those duties expressly set forth herein so long as it acts in good faith and
without gross negligence or willful misconduct. The Custodian may rely and shall
be protected in acting or refraining from acting on any written notice, request,
waiver, consent or instrument believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Custodian shall have no
duty to determine or inquire into the happening or occurrence of any event or
contingency, and it is agreed that its duties are purely ministerial in nature.
The Custodian may consult with and obtain advice from legal counsel as to any
provision hereof or its duties hereunder and shall not be liable for action
taken or omitted by it in good faith and the advice of such counsel or any
opinion of counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon. The Custodian shall not be liable for any action taken or
omitted by it in good faith and reasonably believed by it to be authorized
hereby, except for actions arising from the gross negligence or willful
misconduct of the Custodian. The Custodian shall have no liability for loss
arising from any cause beyond its control, including but not limited to, the
act, failure or neglect of any agent or correspondent selected with due care by
the Custodian, any delay, error, omission or default of any mail, telegraph,
cable or wireless agency or operator; or the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
Notwithstanding anything in this Agreement to the contrary, in no event shall
the Custodian be liable for special, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits).


Without limiting the generality of the foregoing, the Custodian shall not be
subject to any fiduciary or other implied duties and the Custodian shall not be
required to exercise any discretion hereunder and shall have no investment or
management responsibility and, accordingly, shall have no duty to, or liability
for its failure to, provide investment recommendations or investment advice to
the parties hereto. It is the intention of the parties hereto that the Custodian
shall never be required to use, advance or risk its own funds or otherwise incur
financial liability in the performance of any of its duties or the exercise of
any of its rights and powers hereunder. The Custodian may exercise any of its
rights or powers hereunder or perform any of its duties hereunder either
directly or, by or through agents or attorneys, and the Custodian shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed hereunder with due care by it.


The Custodian is not responsible or liable in any manner whatsoever for the
sufficiency, correctness, genuineness or validity of this Agreement or any part
hereof (except with respect to the Custodian's obligations hereunder) or for the
transaction or transactions requiring or underlying the execution of this
Agreement, the form or execution hereof or for the identity or authority of any
person executing this Agreement or any part hereof (except with respect to the
Custodian) or depositing the Assets. The Custodian shall not be deemed to have
notice or knowledge of any matter hereunder unless written notice thereof is
received by the Custodian. It is expressly acknowledged by the Owner that
application and performance by the Custodian of its various duties hereunder may
be based upon, and in reliance upon, data, information and notice provided to it
by the Owner and/or any related bank agent, obligor or similar party with
respect to the Assets, and the Custodian shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate). The Custodian shall not be liable for the actions or omissions of,
or any inaccuracies in the records of, the Owner or any clearing agency or
depository or any other Person and without limiting the foregoing, the Custodian
shall not be under any obligation to monitor, evaluate or verify compliance by
the Owner or any other Person with any agreement or applicable law.


For the avoidance of doubt and notwithstanding anything herein to the contrary,
the Owner agrees that the Custodian shall not have nor shall be implied to have
any duties with respect to furnishing reports of the Owner or other information
as contemplated by the Investment Advisors Act of 1940 (the “Act”) or Rule
206(4)-2 under the Act, and the Custodian shall only be obligated to furnish
information to the Owner or to any third party to the extent directed by the
Owner pursuant to Proper Instructions as set forth in this Agreement and agreed
to by the Custodian, or as the Owner and Custodian may otherwise agree.


6.The Owner agrees to indemnify, defend and hold the Custodian, its officers,
directors, employees and agents (collectively, “Indemnified Persons”) harmless
from and against any and all losses, claims, damages, demands, expenses, costs,
causes of action, judgments or liabilities that may be incurred by any
Indemnified Person arising directly or indirectly out of or in connection with
this Agreement, including the reasonable legal costs and expenses as such
expenses are incurred (including, without limitation, the expenses of any
experts, counsel or agents) of (a) investigating, preparing for or defending
itself against any action , claim or liability in connection with its
performance hereunder or thereunder or (b) enforcement of the Owner’s
indemnification obligations hereunder. The Owner also hereby agrees to hold the
Custodian harmless from any liability or loss resulting from any taxes or other
governmental charges, and any expense related thereto, which may be imposed, or
assessed with respect to any Assets in the Account and also agrees to hold the
Custodian and its respective nominees harmless from any liability as record
holder of Assets in the Account. The Owner may remit payment for expenses and
indemnities owed to the Custodian hereunder or, in the absence thereof, the
Custodian may from time to time deduct payment of such amounts from the Account.
In no event, however, shall the Owner be obligated to indemnify any Indemnified
Person and hold any Indemnified Person harmless if a court of competent
jurisdiction determines, on a judgment not subject to appeal, that such losses,
claims, damages, demands, expenses, costs, causes of action, judgments or
liabilities were incurred by any Indemnified Person as a result of its own bad
faith, willful misconduct or gross negligence. The provisions of this section
shall survive the termination of this Agreement.


7.The Custodian shall be entitled to be paid by the Owner a fee as compensation
for its services as set forth in the separate Fee Letter (the “Fee Letter”)
agreed to by the parties hereto. Except as otherwise noted, this fee covers
account acceptance, set up and termination expenses, plus usual and customary
related administrative services such as safekeeping, investment, collection and
distribution of assets, including normal record-keeping/reporting requirements.
Any additional services beyond those specified in this Agreement, or activities
requiring excessive administrator time or out-of-pocket expenses, shall be
performed only after reasonable prior notice is given to





--------------------------------------------------------------------------------





the Custodian by the Owner and shall be deemed extraordinary expenses for which
related costs, transaction charges and additional fees will be billed at the
Custodian's standard charges for such items. The Owner agrees to pay or
reimburse the Custodian for all out-of-pocket costs and expenses (including
without limitation reasonable fees and expenses of legal counsel) incurred, and
any disbursements and advances made, in connection with the preparation,
negotiation or execution of this Agreement, or in connection with or pursuant to
consummation of the transactions contemplated hereby, or the administration of
this Agreement or performance by the Custodian of its duties and services under
this Agreement.


8.If the Owner is unwilling or unable to pay the Custodian any amounts due
hereunder or to indemnify any indemnified party hereunder, the Custodian may, in
its sole discretion, withdraw any cash in the account and the Custodian shall
apply such cash toward any fees, expenses and indemnities that it (or any
indemnified party) may be due hereunder. The Owner hereby consents to and
authorizes such action by the Custodian, and the Custodian shall have no
liability for any action taken pursuant to this authorization. The Custodian
agrees to provide Owner with written notice prior to taking any action pursuant
to this Section 8.


9.The Custodian may at any time resign hereunder by giving written notice of its
resignation to the Owner at least ninety (90) days prior to the date specified
for such resignation to take effect, and upon the effective date of such
resignation, the Assets hereunder shall be delivered by it to such person as may
be designated in writing by the Owner, whereupon all the Custodian’s obligations
hereunder shall cease and terminate. If no such person shall have been
designated by such date, all obligations of the Custodian hereunder shall,
nevertheless, cease and terminate. The Custodian’s sole responsibility
thereafter shall be to keep safely all Assets then held by it and to deliver the
same to a person designated by the Owner or in accordance with the direction of
a final order or judgment of a court of competent jurisdiction.


The Owner may remove the Custodian at any time by giving the Custodian at least
sixty (60) days’ prior written notice. Upon receipt of the identity of the
successor Custodian as designated by the Owner in writing, the Custodian shall
either deliver the Assets then held hereunder to the successor Custodian, less
the Custodian’s fees, costs and expenses or other obligations owed to the
Custodian, or hold such Assets (or any portion thereof), pending distribution,
until all such fees, costs and expenses or other obligations are paid. Upon
delivery of the Assets to successor Custodian, the Custodian shall have no
further duties, responsibilities or obligations hereunder.


10.This Agreement shall be construed in accordance with, and governed by, the
laws of the State of New York, without giving effect to the conflict of law
principles thereof. The parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or Federal Court sitting in the
Borough of Manhattan in the City of New York in any proceeding arising out of or
relating to this Agreement, and the parties hereby irrevocably agree that all
claims in respect of any such proceeding may be heard and determined in any such
New York State or Federal court. The parties hereby irrevocably waive, to the
fullest extent that they may legally do so, the defense of an inconvenient forum
to the maintenance of such proceeding. The parties agree that a final
non-appealable judgment in any such proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


11.This Agreement may not be assigned or transferred by the Owner. This
Agreement shall remain in full force and effect until the earlier to occur of
(a) the transfer or release of all of the Assets in accordance with the written
instructions of the Owner in respect thereto and (b) the transfer by the Owner
of its rights and interests in the Assets. The parties hereto shall not be bound
by any modification, amendment, termination, cancellation, rescission or
supersession of this Agreement unless the same shall be in writing and signed by
the Custodian and the Owner. Any organization or entity into which the Custodian
may be merged or converted or with which it may be consolidated, or any
organization or entity resulting from any merger, conversion or consolidation to
which the Custodian shall be a party, or any organization or entity succeeding
to all or substantially all of the corporate trust business of the Custodian,
shall be the successor of the Custodian hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.


12.Any delivery of physical Assets or any notices or other communications
hereunder (including Proper Instructions delivered to the Custodian) shall be in
writing and given at the addresses stated below, by prepaid first class mail,
overnight courier or facsimile.


If to the Owner:


VENTURE LENDING & LEASING VIII, INC.


If to the Custodian:


Wells Fargo Bank, N.A. Corporate Trust Services Division 9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services- VENTURE LENDING & LEASING VIII, INC. Fax: (410)
715-3748
Email: WFWesternTechnology@wellsfargo.com




13.EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE PARTIES HERETO. EACH
PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR





--------------------------------------------------------------------------------





THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS
ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.


14.The Owner acknowledges that in accordance with the Customer Identification
Program (CIP) requirements under the USA PATRIOT Act and its implementing
regulations, the Custodian in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Custodian. The Owner hereby agrees that it shall provide the
Custodian with such information as it may request including, but not limited to,
the Owner’s name, physical address, tax identification number and other
information that will help the Custodian to identify and verify the Owner’s
identity such as organizational documents, certificate of good standing, license
to do business, or other pertinent identifying information.


15.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Facsimile signatures and signature pages provided in the form of a “pdf” or
similar imaged document transmitted by electronic mail shall be deemed original
signatures for all purposes hereunder.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------





Executed as of the date first above written.


wfbcustodysignature1.gif [wfbcustodysignature1.gif]
                    





--------------------------------------------------------------------------------





Executed as of the date first above written.




                    wfbcustodysignature2.gif [wfbcustodysignature2.gif]



